DETAILED ACTION
This action is response to application number 16/842,560, dated on 04/07/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4 7 and 8 objected to because of the following informalities:  Claims 1, 4, 7 and 8 recited “2n” instead of “2n”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,652,865 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, U.S. Patent No. 10,652,865 B2 claim 1 discloses a method for a user equipment (UE) in a wireless communication system (claim 1), the method comprising:

transmitting the PUSCH in an active bandwidth part (BWP) based on a first allocated resource block length (claim 1),
wherein the DCI comprises a resource indication value (RIV) related to a second allocated resource block length (claim 1),
wherein the first allocated resource block length is obtained based on scaling the second allocated resource block length by a scaling factor (claim 1),
wherein the scaling factor is determined as a maximum value among a value satisfying 2n and less than a first value (claim 1),
wherein the first value is obtained by applying a floor function to a second value identical to dividing a size of the active BWP to a size of an initial BWP (claim 1), and
wherein n is a non-negative integer number (claim 1).

Regarding claim 2, U.S. Patent No. 10,652,865 B2 claim 2 discloses wherein the transmission of the PUSCH is performed further based on a first starting resource block (transmission of the PUSCH is performed based on a second starting resource block; claim 2),
wherein the RIV is further related to information regarding a second starting resource block (a first starting resource block is acquired based on the RIV; claim 2), and


Regarding claim 3, U.S. Patent No. 10,652,865 B2 claim 2 discloses wherein, in a frequency domain, a starting resource block of a frequency resource on which the transmission of the PUSCH is performed is identified based on the first starting resource block (in frequency domain, a starting resource block of a frequency resource on which the transmission of the PUSCH is performed based on a second starting resource block (identifying active BWP of PUSCH transmission including starting RB in frequency domain and length; Fig. 4); claim 2), and
wherein, in the frequency domain, a length of the frequency resource is identified based on the first allocated resource block length (in the frequency domain, a length of the frequency resource is identified based on the second allocated resource block length (identifying active BWP of PUSCH transmission including starting RB in frequency domain and length; Fig. 4); claim 2).

Claims 4-8, are rejected on the similar ground as presented above in regard to claims 1-3 and are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8 of U.S. Patent No. 10,652,865 B2. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Examiner, Art Unit 2471
11/04/2021